UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6630



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

NORMAN LEE GROOMS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Glen E. Conrad, Magistrate Judge.
(CR-91-5-C, CV-95-37-R)


Submitted:   July 23, 1996                 Decided:   August 6, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Norman Lee Grooms, Appellant Pro Se. Donald Ray Wolthuis, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the magistrate judge's order denying

relief on his motion filed under 28 U.S.C. § 2255 (1988), as
amended by Antiterrorism and Effective Death Penalty Act of 1996,

Pub. L. No. 104-132, 110 Stat. 1217.* We have reviewed the record

and the magistrate judge's opinion and order and find no reversible

error. Accordingly, we affirm on the reasoning of the magistrate

judge. Grooms v. United States, No. CR-91-5-C; CV-95-37-R (W.D. Va.
Jan. 23, 1996). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




    *
      All parties have consented to the exercise of jurisdiction
by a magistrate judge with appeal to the United States Court of
Appeals for the Fourth Circuit pursuant to 28 U.S.C.A. § 636(c)
(West 1993).

                                2